F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        October 6, 2006
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 STEPHEN P. LEM ONS,
              Petitioner-Appellant,                       No. 06-5099
 v.                                           (D.C. No. 05-CV-391-TCK-FHM )
 ER IC FR AN K LIN , Warden; R ON                        (N . D. Okla.)
 W AR D, Director; ATTO RN EY
 G EN ER AL O F TH E STA TE O F
 OKLAHOM A,
              Respondents-Appellees.



                                      OR DER


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      Appellant was convicted of first degree murder on June 21, 1995, by a jury

in Oklahoma state court and was sentenced to life in prison without the possibility

of parole. His conviction and sentence were sustained by the Oklahoma Court of

Criminal Appeals (“OCCA”) on August 23, 1996. Appellant did not pursue any

further direct appeals. He did, however, file an application for post-conviction

relief in state court on January 3, 2005. The state trial court denied his

application on February 17, 2005, and on M ay 3, 2005, the OCCA affirmed the

that denial. On July 12, 2005, Appellant filed this 28 U.S.C. § 2254 petition in

the Northern District of Oklahoma claiming that his original trial violated several
of his constitutional rights. The district court dismissed Appellant’s § 2254

petition as untimely and denied him a certificate of appealability (“COA”).

Order, 1 (N.D. Okla. Feb. 28, 2006); Order, 3 (N.D. Okla. Apr. 12, 2006).

      To obtain a COA, Appellant must make a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do so, Appellant

must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).

      Appellant has not met this burden. The Antiterrorism and Effective Death

Penalty Act (“AEDPA”) established a one-year statute of limitations period for §

2254 petitions. See 28 U.S.C. § 2244(d). In Appellant’s case, the limitations

period began to run on November 21, 1996, ninety days after the O CCA’s

decision–the end of the time period for filing a petition for writ of certiorari with

the Supreme Court. See Locke v. Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001).

Appellant argues that AEDPA’s time limitations do not apply to him because his

direct appeal was pending when AEDPA was enacted. However, as the district

court noted, because A ppellant initiated his § 2254 petition after AEDPA’s

enactment, A EDPA’s limitations apply to his petition. See Feb. 28 Order at 3-4

(citing Lindh v. M urphy, 521 U.S. 320, 336-37 (1997)).




                                          -2-
      Appellant also argues that his mental state in 1996 entitles him to equitable

tolling. Again, we agree with the district court’s determination that Appellant’s

claims “are generic and lack specificity sufficient to explain the lengthy delay in

pursuing his claims.” Id. at 4.

      Further, A ppellant argues that he was not aware of AEDPA’s requirement.

This explanation, however, does not toll A EDPA’s requirements. Id. at 5

(“[I]gnorance of the law, even for an incarcerated pro se petitioner, generally does

not excuse prompt filing.” (quoting M arsh v. Soares, 223 F.3d 1217, 1220 (10th

Cir. 2000) (quotation omitted))).

      Finally, Appellant makes an argument of actual innocence. A claim of

actual innocence, however, does not by itself toll AEDPA’s filing requirements,

see M iller v. M arr, 141 F.3d 976, 978 (10th Cir. 1998), and we agree with the

district court’s analysis that Appellant “has failed to demonstrate that his inability

to file his habeas petition within the one-year period was due to circumstances

beyond his control.” Feb. 28 Order at 5 (citing Gibson v. Klinger, 232 F.3d 799,

808 (10th Cir. 2000)).

      W e have carefully reviewed Appellant’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Appellant’s filing raises an issue that meets our standard for the grant of a

COA. For substantially the same reasons set forth by the district court in its

February 28, 2006, order, we cannot say “that reasonable jurists could debate

                                          -3-
whether (or, for that matter, agree that) the petition should have been resolved in

a different manner.” Slack, 529 U.S. at 484. W e, therefore, DENY Appellant’s

request for a COA and DISM ISS the appeal.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -4-